DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the filling of the amendment on 12/01/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Fumito et al. (JP 2016123199; English translation), hereinafter Fumito, in view of Markic et al. (US 2017/0163127), hereinafter Markic. 
Regarding claim 1, Fumito discloses (see figures 1-15) in a circuitry (figure 3, part circuitry generated by E1, SW1/SW2, R3 and D3/D4)  in which a first transistor (figure 3, part SW1) and a second transistor (figure 3, part SW2) are connected to a power supply in series(figure 3, part E1), and which outputs a voltage (figure 3, part output voltage applied to external load generated by Q11) to be applied to an external load (figure 3, part external load generated by Q11) based on a voltage of a connection node (figure 3, part voltage of a connection node between SW1 and SW2) between the first transistor (figure 3, part SW1)  and the second transistor (figure 3, part SW2), a semiconductor circuitry (figure 3, part semiconductor circuitry generated by E1, SW1/SW2, R3 and D3/D4) comprising: a plurality of diodes (figure 3, parts D3 and D4) which are (figure 3, part SW1) and the second transistor (figure 3, part SW2), are reversely biased (figure 3, parts D3 and D4) by the power supply (figure 3, part E1), are connected in series with each other (figure 3, parts D3 and D4); and are divided in two diode groups (figure 3, parts upper group D3 and lower group D4), each group having at least one diode (figure 3, parts upper group D3 and lower group D4), and a first resistor (figure 3, part R3) which connects (1) a node (figure 3, parts node between upper group D3 and lower group D4) between the two diode groups (figure 3, parts upper group D3 and lower group D4) and (2) the connection node (figure 3, part connection node between SW1 and SW2) between the first transistor (figure 3, part SW1)  and the second transistor (figure 3, part SW2).
Fumito does not expressly disclose Zener diodes, and in which each breakdown voltage of each of the groups is lower than a voltage of the power supply, and the sum of breakdown voltages of all of the Zener diodes is higher than the voltage of the power supply.
Markic teaches (see figures 1-4) Zener diodes (figure 3, part upper and lower 25), and in which each breakdown voltage of each of the groups (figure 3, part breakdown voltage of each upper and lower 25; 16V) is lower than a voltage (figure 3, part voltage between B+/B-; 28V), and the sum of breakdown voltages of all of the Zener diodes  (figure 3, part sum of breakdown voltages of all upper and lower 25; 16 + 16 = 32V) is higher than the voltage (figure 3, part voltage between B+/B-; 28V) (paragraph [0024]; two power zener diodes 25 connected in series are connected between the B+ and B− terminals of the rectifier. For low voltage systems (14 V or 28 V) the use of zener diodes 25 with a nominal voltage in the range from 16 V to 32 V is preferred. For a reliable operation, the sum of both zener diode 25 .
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the diodes of Fumito with the Zener diodes features as taught by Markic and obtain in a circuitry in which a first transistor and a second transistor are connected to a power supply in series, and which outputs a voltage to be applied to an external load based on a voltage of a connection node between the first transistor and the second transistor, a semiconductor circuitry comprising: a plurality of Zener diodes, which are connected in parallel with the first transistor and the second transistor, are reversely biased by the power supply, are connected in series with each other, and are divided in two diode groups, each group having at least one Zener diode, and in which each breakdown voltage of each of the groups is lower than a voltage of the power supply, and the sum of breakdown voltages of all of the Zener diodes is higher than the voltage of the power supply; and a first resistor which connects (1) a node between the two diode groups, and (2) the connection node between the first transistor and the second transistor, because it prevent damage to the electronic components with more protection and noise reduction in order to obtain more reliable operation (paragraph [0024]). Also, in order to provide more evidence about the use of Zener diodes in this type of circuit the reference Kusumi (US 7,362,001) teaches the Zener diodes features (figure 15, parts 368-373). Furthermore, the Applicant admits in the argument response on 12/01/2021 (pages 5 and 6) that regarding a Zener diodes, it is common to connect diodes in series that are lower than the target breakdown voltage to reduce noise since a Zener diode having higher breakdown voltage outputs more noise signal than one having lower breakdown voltage in series.  
Regarding claim 3, Fumito and Markic teach everything claimed as applied above (see claim 1). Further, Fumito discloses (see figures 1-15) the first transistor and the second (figure 3, parts SW1 and SW2) (paragraph [0015]; As the switching elements… voltage control type switching elements such as a metal oxide film semiconductor field effect transistor (MOSFET) or an insulated gate type bipolar transistor (IGBT) are used).
Regarding claim 4, Fumito and Markic teach everything claimed as applied above (see claim 1). Further, Fumito discloses (see figures 1-15) the first transistor and the second transistor are each an IGBT (Insulated Gate Bipolar Transistor) (figure 3, parts SW1 and SW2) (paragraph [0015]; As the switching elements… voltage control type switching elements such as a metal oxide film semiconductor field effect transistor (MOSFET) or an insulated gate type bipolar transistor (IGBT) are used).
Regarding claim 7, Fumito discloses (see figures 1-15) a bridge circuitry (figure 3, part bridge circuitry generated by E1, SW1/SW2, R3 and D3/D4) comprising: a power supply (figure 3, part E1); a first transistor (figure 3, part SW1) whose one terminal (figure 3, part upper terminal of SW1) is connected to a positive terminal of the power supply (figure 3, part positive terminal of E1); a second transistor (figure 3, part SW2) whose one terminal (figure 3, part upper terminal of SW2) is connected to the other terminal of the first transistor (figure 3, part lower terminal of SW1)  and whose other terminal (figure 3, part lower terminal of SW2) is connected to a negative terminal of the power supply (figure 3, part negative terminal of E1); a first diode (figure 3, part D3) whose cathode (figure 3, part cathode of D3)  is connected to the positive terminal of the power supply (figure 3, part positive terminal of E1); a second diode (figure 3, part D4) whose cathode (figure 3, part cathode of D4) is connected to an anode (figure 3, part anode of D3)  and whose anode (figure 3, part anode of D4) is connected to the negative terminal of the power supply (figure 3, part negative terminal of E1); and a resistor (figure 3, part R3) connected between (1) a connection node (figure 3, part connection node between SW1 and SW2) between the first transistor (figure 3, part SW1) and the second transistor (figure 3, part SW2), and (2) a second connection node (figure 3, part connection node between D3 and D4) between the first diode (figure 3, part D3) and the second diode (figure 3, part D4).
Fumito does not expressly disclose a first Zener diode whose breakdown voltage is lower than a voltage of the power supply; a second Zener diode whose breakdown voltage is lower than the voltage of the power supply, and a sum of the breakdown voltage of the first Zener diode and the second Zener diode being higher than the voltage of the power supply.
Markic teaches (see figures 1-4) a first Zener diode (figure 3, part upper 25) whose cathode is connected to the positive terminal (figure 3, part B+) and whose breakdown voltage (figure 3, part breakdown voltage of upper 25; 16V) is lower than a voltage (figure 3, part voltage between B+/B-; 28V); a second Zener diode (figure 3, part lower 25) whose cathode is connected to an anode of the first Zener diode (figure 3, part upper 25) and whose anode (figure 3, part lower 25) is connected to the negative terminal (figure 3, part B-), and whose breakdown voltage (figure 3, part breakdown voltage of lower 25; 16V) is lower than the voltage (figure 3, part voltage between B+/B-; 28V), and a sum of the breakdown voltage (figure 3, part breakdown voltage of upper and lower 25; 16 + 16 = 32V) of the first Zener diode (figure 3, part upper 25) and the second Zener diode (figure 3, part lower 25)  being higher than the voltage (figure 3, part voltage between B+/B-; 28V)(paragraph [0024]; two power zener diodes 25 28 V) the use of zener diodes 25 with a nominal voltage in the range from 16 V to 32 V is preferred. For a reliable operation, the sum of both zener diode 25 voltages must be lower than the nominal break down voltage of the MOSFET transistors 10 used in the active rectifier).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the diodes of Fumito with the Zener diodes features as taught by Markic and obtain a bridge circuitry comprising: a power supply; a first transistor whose one terminal is connected to a positive terminal of the power supply; a second transistor whose one terminal is connected to the other terminal of the first transistor and whose other terminal is connected to a negative terminal of the power supply; a first Zener diode whose cathode is connected to the positive terminal of the power supply and whose breakdown voltage is lower than a voltage of the power supply; a second Zener diode whose cathode is connected to an anode of the first Zener diode and whose anode is connected to the negative terminal of the power supply, and whose breakdown voltage is lower than the voltage of the power supply, and a sum of the breakdown voltage of the first Zener diode and the second Zener diode being higher than the voltage of the power supply; and a resistor connected between (1) a connection node between the first transistor and the second transistor, and (2) a second connection node between the first Zener diode and the second Zener diode, because it prevent damage to the electronic components with more protection and noise reduction in order to obtain more reliable operation (paragraph [0024]). Also, in order to provide more evidence about the use of Zener diodes in this type of circuit the reference Kusumi (US 7,362,001) teaches the Zener diodes features (figure 15, parts 368-373). Furthermore, the Applicant admits in the argument response on 12/01/2021 (pages 5 and 6) that regarding a Zener diodes, it is common to connect diodes in series that are lower than the target .  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fumito et al. (JP 2016123199; English translation), hereinafter Fumito, in view of Markic et al. (US 2017/0163127), hereinafter Markic, and further in view of Momber (US 7,259,479).
Regarding claim 2, Fumito and Markic teach everything claimed as applied above (see claim 1). Further, Fumito discloses (see figures 1-15) the first resistor (figure 3, part R3). However, Fumito does not expressly disclose a switch connected in series with the first resistor.
Momber teaches (see figures 1-9) a switch (figure 5b, part 50) connected in series with the first resistor (figure 5b, part R3).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the circuitry of Fumito with the switch features as taught by Momber and obtain a switch connected in series with the first resistor, because it provides more efficient and dynamic control to the circuitry. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fumito et al. (JP 2016123199; English translation), hereinafter Fumito, in view of Markic et al. (US 2017/0163127), hereinafter Markic, and further in view of Ilic et al. (US 6,473,284), hereinafter Ilic. 
Regarding claim 6, Fumito and Markic teach everything claimed as applied above (see claim 1). Further, Fumito discloses (see figures 1-15) the plurality of diodes (figure 3, parts D3 and D4). However, Fumito does not expressly disclose a second resistor connected in series with the plurality of Zener diodes.
Markic teaches (see figures 1-4) the plurality of Zener diodes (figure 3, part upper and lower 25).
(paragraph [0024]). Also, in order to provide more evidence about the use of Zener diodes in this type of circuit the reference Kusumi (US 7,362,001) teaches the Zener diodes features (figure 15, parts 368-373). 
Ilic teaches (see figures 1-2) a second resistor (figure 1, part R1/R2) connected in series with the plurality of Zener diodes (figure 1, parts D1-D4) (column 2, lines 52-56; a transition current path, illustrated in FIG. 1 as comprising a resistor 44 (R1) in series with a resistor 46 (R2), the series connection of resistors 44 and 46 being connected in series with the Zener diodes).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the combination of Fumito and Markic with the second resistor features as taught by Ilic and obtain a second resistor connected in series with the plurality of Zener diodes, because it provides more reliable and protected circuit (columns 1 and 2; lines 50-67 and 1-14).
Response to Arguments
Applicant’s arguments with respect to claims 1 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlos O. Rivera-Pérez, whose telephone number is (571) 272-2432 and fax is (571) 273-2432. The examiner can normally be reached on Monday through Friday, 8:30 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/C.O.R. /
Examiner, Art Unit 2839
	
	



	/THIENVU V TRAN/                                                       Supervisory Patent Examiner, Art Unit 2839